11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Gerardo Sanchez,                              * From the 132nd District Court
                                                of Scurry County,
                                                Trial Court No. 25025.

Vs. No. 11-19-00013-CV                        * January 14, 2021

City of Snyder, Texas,                        * Memorandum Opinion by Bailey, C.J.
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Williams, J., not participating)

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed. The costs incurred by
reason of this appeal are taxed against Gerardo Sanchez.